Field, J.
The St. of 1886, c. 318, § 2, prohibits, under a penalty, the sale of milk which is not of good standard quality, and the alleged contract was immaterial. Indeed, the contract would be held to mean that the milk delivered should be such as could lawfully be bought and sold. The testimony of the milk inspector to the results of the analysis was properly received in *40evidence. The milk was delivered to the inspector for analysis by the purchaser of the milk, and was not taken from the possession of the defendant, pursuant to the St. of 1886, c. 318, § 1.
In cases where the milk analyzed has not been taken under the provisions of the statute, the competency of evidence is to be determined by the common law, and the testimony of any person who had sufficient skill to analyze milk, and who had analyzed some of the milk which was shown to have been sold by the defendant, .was admissible. Commonwealth v. Spear, 143 Mass. 172. Exceptions overruled.